I do not think this case should be reversed and remanded because I do not believe that any different result could be reached under the facts claimed to be true by defendants. Their situation has been caused by the voluntary acts of their principal in leaving this state and refusing to return. It was the obligation of their bond that this would not occur.
It is well settled that if the principal goes to another jurisdiction and is there imprisoned for violation of its laws, the sureties are not discharged. [6 Am. Jur. 103, Sec. 140; 8 C.J.S. 149, Sec. 77; Annotation 26 A.L.R. 412; State v. Horn,70 Mo. 466; State v. Adank, (Mo. Sup.), 256 S.W. 768.] If the positive act of another state, which prevents the return of the principal, will not relieve the sureties, then surely there can be no basis for holding that any omission or refusal to act by another state, or its officers, could exonerate them, when their principal is free to return but of her own desire refuses to do so.
In the Washington case cited, State v. Reed, 219 P. 833, California prevented the principal involved therein from returning to Washington, by holding her to complete a sentence. The Washington Court stayed forfeiture proceedings until the completion of her sentence. I do not think that ruling is any authority for reversal of the judgment of forfeiture in this case. Here Louisiana is not preventing the return of the principal. Defendants' complaint is that Louisiana has not done what their bond required them to do, namely, to obtain for them her presence at the trial. Defendants cannot induce their principal to return, although she is free to do so, and want relief from their obligation because another state will not compel her to do what they, by their bond, guaranteed she would do. My view is that this shows no cause at all for any court to relieve them.
I think that the provision in Section 3973, R.S. 1939 for remission "for cause shown" means such cause as has long been established by the cases to be an excuse for the sureties. These are "if they are prevented by an act of God, by an act of the law, by an act of the obligee, or by an act of the public enemy, from fulfilling the requirements of the bond." [6 Am. Jur. 98, Sec. 129; See also 8 C.J.S. 147, Sec. 76.] I do not think that Section 3973 can reasonably be construed to add any other grounds to these long established and well settled grounds. This must be true in view of *Page 1109 
Section 4189, R.S. 1939 which authorizes remitter by the Governor when it is shown to him that "there is by such . . . forfeiture[935] an injustice done, or great hardship suffered by the defendant or defendants, which equity and good conscience would seem to entitle such defendant or defendants to be relieved from." Authority to grant relief to sureties, on bonds made to this state, on these equitable grounds has not been given to the courts by our Legislature. Since the facts on which defendants rely do not afford any basis for any of the recognized and established legal causes for relief of sureties, I think the judgment should be affirmed.